﻿30.	 Mr. President, I begin by offering you my congratulations and good wishes as you commence the task of steering the General Assembly through its thirty-second session. I have no doubt that you will serve this Assembly with distinction, and I offer you the full co-operation of my delegation. I wish to take this opportunity also to express my Government's recognition of the continuing contribution made to the United Nations by Ambassador Amerasinghe, particularly in the high office of President of the General Assembly, in which he preceded you, and in the office of President of the Third United Nations Conference on the law of the Sea. Yugoslavia has much to contribute to the functioning of the United Nations and to the furtherance of harmony among nations. Yugoslavia's distinctive role in international affairs is fittingly recognized in your election to the presidency of this General Assembly.
31.	Let me also say that last year we welcomed Samoa to membership, and I am delighted and indeed honoured to be following today my friend, the Prime Minister of Samoa.
32.	This year, of course, two new Members have joined us. As Chairman of the group of Western European and other States for the current month, the Australian delegation has already had an opportunity to express a welcome to the Socialist Republic of Viet Nam and the Republic of Djibouti. May I add that we look forward to full co-operation with them across the broad range of the United Nations agenda.
33.	Every year we are all faced with the problem of how best to use our time on this rostrum—what subjects and themes to focus on, how wide or narrow a range of subjects to cover. I have decided to be very selective on this occasion, to speak on central issues which are of common and immediate concern to all Members and all peoples, whatever their more particular interests and preoccupations: namely, the issues of nuclear arms control and disarmament; energy; North-South relations; human rights; and the particular problems posed by the two areas of most acute crisis in the world today, southern Africa and the Middle East.
34.	It has been possible during the last few years to discern a fundamental shift in emphasis in our agenda. This has been a reflection of the objective fact of a new interdependence and at the same time a much greater awareness of that fact. But there is one crucial item which is as important on the new agenda as it was on the old: the issue of nuclear arms control.
35.	The first concern of mankind must be the avoidance of nuclear conflict. If we fail in that, we fail in everything. We shall no longer be living in a recognizable world, if indeed we are living at all. The issue is not one which will stand still; things must get better or they will get very much worse. And we are very close to the point of no return.
36.	It is therefore enormously important and appropriate that there will be a special session of the General Assembly on disarmament in 1978. This special session is not intended to provide a forum for the negotiation of new agreements. But it is intended to give new stimulus and focus to international efforts in the whole field of arms control and disarmament, to make an important contribution to a new consensus on priorities for future negotiations and to review ways in which existing negotiating machinery can be made more effective. These are urgent tasks.
37.	The central issues of nuclear arms control, as I said here last year, are: the achievement of universal adherence to the Treaty on the Non-Proliferation of Nuclear Weapons the conclusion of a comprehensive test-ban agreement and its acceptance by all States; and continued progress by the United States and the Soviet Union in their negotiations on strategic arms limitations.
38.	It is essential that the linkage between progress towards these goals be fully appreciated. Under the Treaty on the Non-Proliferation of Nuclear Weapons the nuclear- weapon States have undertaken to pursue negotiations in good faith on effective measures relating to the cessation of the nuclear arms race This obligation is one facet of a three-cornered bargain on which the non-proliferation Treaty rests: nuclear Powers undertake to negotiate towards mutual nuclear disarmament; non-nuclear Powers forswear nuclear weapons and accept safeguards on their nuclear industries; and countries in a position to do so undertake to co-operate in the peaceful development of nuclear energy. These interlocking undertakings have not only a legal aspect deriving from the Treaty but political and psychological ramifications of the greatest importance. Indeed it would be difficult to exaggerate the importance of the psychological dimensions of this whole problem. The substitution of confidence for hesitation, trust for suspicion, and hope for fatalism is essential for its solution.
39.	The interest of the international community is that all States should adhere to the non-proliferation Treaty. The fact that a large majority of States are now parties to the Treaty lends hope that universal adherence can be achieved. There is no other convincing test of a country's commitment to non-proliferation. Every nation has responsibilities to joining efforts to prevent the spread of nuclear weapons and to contribute to an international climate which would make it harder for States to remain outside the non-proliferation Treaty.
40.	Australia has always attached great importance to the cessation of nuclear testing in all environments. We are encouraged by the discussions which are taking place between the United States, the Soviet Union and the United Kingdom on a comprehensive test-ban agreement. Such an agreement would be a major step forward in nuclear arms control. It would be an important barrier both to the spread of nuclear weapons to additional countries and to the expansion of existing nuclear arsenals-and both are equally important. Agreement between the superpowers is the essential first step towards the cessation of tests by all countries in all environments.
41.	The pre-eminence of the super-Powers is also such that agreement between them must provide the foundation for progress, not merely towards mutual limitation but also towards the ultimate goal of nuclear disarmament. In this context the Strategic Arms Limitation Talks between the United States and the Soviet Union are of fundamental importance. We welcome the significant measure of progress which the two States have already achieved and their commitment to continuing negotiations into the future.
42.	It goes without saying that the success of arms control efforts in the nuclear sphere is closely linked to satisfactory international controls on the utilization of nuclear power for peaceful purposes. Australia recognizes the right of all States to share in the utilization .of nuclear power for peaceful purposes. We believe that there should be the widest possible agreement on an appropriate framework for the management and operation of the nuclear fuel cycle. This requires stringent safeguards and controls on nuclear materials, equipment and technology to prevent their misuse for military purposes But alongside these, and of equal importance, there must be incentives for countries that, have unreservedly forsworn the nuclear weapons option. Such a framework will strengthen the non-proliferation regime. In this regard, Australia strongly supports the impending international nuclear fuel cycle evaluation.
43.	It is of course the most striking historical irony of our era that the nuclear energy which has given rise to the problem of proliferation also offers the only economic solution to another urgent problem facing the international community over the next few decades, namely, the prospect of energy shortages.
44.	No other issue so strikingly reflects the interdependence of the nations of our planet, for it affects all countries. None demonstrates so clearly the need for intensified co-operation to avoid what could be potentially disastrous consequences, politically, economically and socially, if the world proves incapable of a smooth and rapid adjustment from a primarily oil-based economy to one reliant on renewable and non-depletable sources of energy. We do not underestimate the difficulty of bringing about such a change, which will require considerable effort and many sacrifices on the part of all nations and will test our innovative skills to the utmost. Such a change will also-and I stress this-require a sustained and imaginative effort on the part of Governments to impress the gravity of the situation on the consciousness of their people, to make them fully aware of what is at risk if a solution is not found. But I am optimistic that, provided we co-operate closely, we shall succeed in overcoming the energy problems that face us.
45.	It is possible that by the mid-1980s, and virtually certain by the 1990s, there will be dislocations in the world's supply of oil as global oil resources become more rapidly depleted. The major oil-producing and oil-consuming countries are fully aware of this situation and will increasingly want to reserve oil supplies for non-substitutable energy and non-energy uses. In the light of this, Governments will be required to take urgent action to conserve energy use, to promote the development of conventional sources of energy and to develop, through intensified research and development programmes, alternative non-conventional energy sources which are both renewable and non-depletable. These are actions that cannot be put off until next year or the next decade. Given the long lead times involved and the prospect of energy shortages, action must be taken by Governments now. Many Governments, including my own, have recognized these realities and are responding accordingly.
46.	Last month the Australian Government announced a range of policies designed to promote the development of Australia's energy resources. Our decision to proceed with the mining and export of Australia's uranium will have important implications for the world community. Bearing in mind that we possess some 20 per cent of the Western world's proven low-cost reserves and have no domestic nuclear power requirement at this stage, Australia will be in a position to make a significant contribution towards supplying the needs of an increasingly energy-deficient world. Given that the scope for conservation and for expanding conventional energy sources is limited, and that alternative renewable energy sources are unlikely to be brought into commercial use in the short or medium term, an expansion in the use of nuclear power will be essential for the next few decades at least. Recognizing its responsibility to the international community, Australia is prepared to co-operate with other nations to supply uranium, subject to the strictest safeguard conditions, to facilitate this transition.
47.	Furthermore, we believe that, in order to overcome the obstacles facing the world community during the transition period in energy, co-operation among nations in this area must be intensified. Bilateral co-operation will be necessary but, in my view, insufficient; With the conclusion of the Conference on International Economic Co-operation, no forum currently exists for continuing an international dialogue on energy. The Australian Government earnestly hopes that the failure to reach agreement on a continuation of the energy dialogue at the Conference will prove only temporary. We should spare no effort over the coming months to seek means of establishing international consultations on energy. As a potentially major net exporter of energy, Australia is ready to play its full part in any such future dialogue.
48.	When we talk of international interdependence, we are talking not only of the interdependence of countries, but also of issues. For these do not stand apart from each other as discrete problems but are interlocked. I have just mentioned the Conference on International Economic Co-operation in the context of energy; but both the Conference and the energy problem itself are of central importance to the next issue I wish to discuss: the North-South dialogue.
49.	That dialogue is about many things and at the deepest level. Economic matters are not the only important ones. But they certainly are important, and so far the dialogue has concentrated most heavily on them.
50.	The economies of many countries are heavily dependent on the income derived from exports of agricultural commodities and raw materials, and market forces cause significant fluctuations in the prices of these products. Little wonder, then, that these countries have sought to introduce measures of price stabilization, which would be to the benefit not only of producers but also of consumers.
51.	My country is a member of all existing international commodity agreements, many of which have brought together consumers and producers in a natural compact. Some of these agreements have been successful and the problems of others have encouraged the devising of alternative methods of ironing out excessive price fluctuations. Developing countries, concerned over worsening balance of payments positions, have made concerted efforts in UNCTAD for the adoption of measures which would assist in stabilizing prices over a wide range of commodities. In this context, a significant proposal now before the international community is that for an Integrated Programme of Commodities with the associated proposal for the establishment of a common fund.
52.	The decision in favour of the establishment of a common fund is perhaps the most notable achievement of the Conference on International Economic Co-operation, and I am pleased to have played some part in its adoption at the Ministerial Meeting in Paris in May and June. Subsequently, at the Meeting of Commonwealth Heads of Government in London from 8 to 15 June, the Australian Prime Minister urged the creation of a technical working group of experts to examine the matter. The Commonwealth Group, drawn from a cross-section of producer and consumer countries, developed and developing, was requested to report on the issues and considerations. My Government is examining their report, which has just been received, for the contribution it can make to the development of our position on the complex and technical questions associated with defining the common fund's purposes and methods of operation.
53.	Negotiations on an Integrated Programme for Commodities are proceeding concurrently with negotiations on tariff and non-tariff barriers affecting trade in a wide range of agricultural and industrial products. My Government welcomes the impetus given to the multilateral trade negotiations. We-are preparing our position in accordance with the time-table agreed upon between the United States and the European Community. We share, too, the concern expressed in London by the major economic partners of the Western world about the dangers of a resort to protectionism. The salutary lesson of the 1930s is clear; so also is that of the 1950s and the 1960s when economic prosperity moved hand-in-hand with an expansion in world trade. We look forward to the acceleration of the multilateral trade negotiations in the hope that the Tokyo round will indeed stimulate increased trade in farm products, raw materials and industrial goods.
54.	The Tokyo round is coming to its period of most intensive work at a time when there is growing recognition of the emergence of a significant number of middle-income countries, many of which possess growing industrial sectors and whose concerns to expand overseas markets are understood by my Government. Some of these countries are our neighbours. Some of their products pose special difficulties for sectors of the Australian community. An expansion of world trade would go a long way towards maintaining the very impressive pace of development they have achieved.
55.	Progress towards a new international economic order will be influenced also by the transfer of real resources to developing countries. Much of the development debate has hitherto focused on the aggregate levels of such resources. But it is not simply a matter of increasing the volume of aid. The quality of aid, particularly its relevance to the needs and priorities of the recipient countries themselves, is at least as important as quantity. In both these respects, 1 believe Australia's record is a good one: 425 million Australian dollars have been allocated to official development assistance for 1977/1978, an increase of 12 per cent. In United States dollar terms, the programme is approaching the half billion dollar mark. Virtually all of this assistance is in grant form. Our contribution to multilateral agencies will increase by 47 per cent in this financial year, reflecting the confidence we have in the major United Nations agencies, particularly UNDP. We have made significant further progress in untying aid for bilateral projects; over-all Australian bilateral aid is already substantially untied. My Government has undertaken multiyear commitments covering the major portion of our bilateral programme, as well as several multilateral organizations. Important new initiatives in regard to the funding of local costs of projects have also been undertaken. As a major food supplier, Australia is fully aware of the global concern to meet basic food requirements and to improve food security. Australia has recently announced several important new measures relating to food aid, including a substantial increase in food aid assistance and a commitment to contribute to an international reserve for emergencies.
56.	My delegation had hoped that it would prove possible for the General Assembly to reach agreement on the assessment of the outcome of the Conference on International Economic Co-operation. The Conference was a most important event, and Australians applauded the framework it provided for the concurrent examination of an enormous range of issues. Many of these issues were, and are, complex and not easily solved. The greatest achievement of the Conference lies in the exposure of these complexities, the greater understanding which I believe all participants derived in consequence, and the ere; ion of an atmosphere conducive to future dialogue. The concrete results of the Conference have fallen short of the expectations of many, but results there were. We recognize them for what they are, another step along the path towards equity, justice and rationality in international economic relations.
57.	I have spoken of the North-South dialogue in terms of the global economic issues and discussions which are most familiar to us and which capture most of the headlines, but I believe it is important that we not lose sight of the progress which is being made at other levels, in less dramatic gatherings. That progress is a reminder that not everything must wait on the solution of the big problems. As an example of what I have in mind, I draw the Assembly's attention to a development of great importance at the recent meeting of the South Pacific Forum in Port Moresby in regard to law of the sea and fishing matters. The independent and self-governing island Governments of the region decided at Port Moresby to co-operate closely with each other on the declaration of the 200-mile fisheries or exclusive economic zones and to establish a regional fisheries agency to enable them to secure the maximum benefits from the living resources of such zones. Australia warmly welcomes these developments and is co-operating with other countries in the region in securing agreements which will help to realize the important potential to be derived from maritime resources.
58.	If any one thing has characterized international affairs in the last year, it has been the unprecedented and very significant attention given to the question of human rights. This has not developed suddenly and unannounced. It is a response to forces which have been at work over a period of years. Among these are: the articulate demand in Western societies over the last 10 years for a foreign policy which specifically reflects democratic and liberal values; the third world's stress on human rights in its fight against apartheid, and its demand for a new international economic order; and the sustained, eloquent and courageous effort by oppressed people in many countries to draw the world's attention to their plight. Together these seem to indicate the likelihood of a trend towards a greater stress on the moral dimensions of international politics in general, and human rights in particular.
59.	Australia takes its human rights seriously. Our election to the Commission on Human Rights in May of this year gives an additional reason for doing so. The question of human rights is too important a matter to be dealt with in terms of rhetoric and gesture, too important to be subordinated to political manoeuvre or made a matter of public relations. It is related in the most direct way to questions of human suffering, human dignity and freedom. If we cannot take it seriously, we would do better to stop talking about it at all.
60.	There are very difficult problems to be worked out. The problem of selectivity on the part of Governments-or, for that matter, of Special interest groups-in expressing concern about human rights is one of them. Such selectivity is not necessarily evidence of cynicism, though it is often advanced as such. Given that Governments have a multiplicity of responsibilities, it is inevitable and proper that their commitment to human rights should be balanced against other valid commitments. These commitments include not only a concern for the national interest but, in the case of the great majority of Governments, the promotion of international peace and order. The tension between the promotion of human rights and the maintenance of detente between the super-Powers, for example, is not an artificial trumped-up thing; it really exists, and it does present hard choices. Such choices involve not merely the weighing of human rights considerations against those of "realism", though that is often unavoidable; sometimes they involve weighing human rights against other goals- such as peace, international order, national cohesion-which also represent moral values, and sometimes these other goals will prevail. The fact that they do is evidence, not of cynicism or hypocrisy, but of the essential nature of moral choice.
61.	The problem of the different meanings and priorities given to human rights in different cultural, social and political contexts is an extremely important one. Given our geographic position, we in Australia have a pretty lively sense of this. What, for instance, is the proper relationship of civil and political rights to economic and social rights? Is it the case that economic rights are in some sense more fundamental than political rights, as some Governments maintain, or is the relationship more variable, ambiguous and complex than that? There is evidence, both in the form of behaviour at elections and in the form of political protest movements, which suggests that people are not indifferent to political rights, even when they lack economic rights.
62.	Again, what is the relationship between individual rights, which are the ones classically stressed in Western thinking, and collective and group rights, often stressed by the third world?
63.	And again, how should the existence of real internal threats to civil order and peace within a country influence our expectations concerning respect for human rights? Should we expect the same standards of behaviour from a Government under the pressure of such threats as we expect from a Government having the good fortune to enjoy an essentially peaceful and orderly domestic situation? Is there a legitimate distinction to be made between Governments whose problems are largely of their own making and ones which have inherited deep-set structural and cultural problems?
64.	All these are extraordinarily difficult questions. They are made more difficult by the fact that sometimes good arguments are misused and misapplied. But if the concern for human rights is going to find expression in practical, effective terms, and not be relegated to the sphere of Utopian aspirations, they are questions which demand our attention.
65.	No situation in the world more forcefully illustrates the importance of the issue of human rights than does that in southern Africa, where the systematic neglect and the violation of those rights have created an explosive state of affairs. Australia's attitude to the imperative issues of human rights which still remain to be resolved in southern Africa was forcefully expressed by the Australian Prime Minister, Mr. Malcolm Fraser, at the Commonwealth Heads of Government Meeting in London in June.
66.	More recently, I had occasion as leader of the Australian delegation at the World Conference for Action against Apartheid -to make very clear our stand on that issue, and to survey the practical measures we have undertaken in respect of it. At Lagos, as earlier at Maputo. there was an impressive degree of consensus on the problems-and on the consequences of not resolving them.
67.	It is heartening that important initiatives have been launched to find peaceful negotiated settlements in Rhodesia and Namibia. The Anglo-American proposals for
Zimbabwe have provided a foundation for a peaceful settlement in keeping with the demand for majority rule and independence. The world, and the Zimbabwean parties to the dispute, will have cause for congratulation if the opportunity is seized and reason and generosity prevail.
68.	Again in relation to Namibia, we see a significant initiative in train. And again this initiative draws its strength from the persistence of the international community in its demand that the Territory should achieve independence through free elections under the supervision of the United Nations. Australia, in the United Nations Council for Namibia and elsewhere, has worked for this goal and commends the current effort for its achievements.
69.	There appears to have been a significant shift in the policies of the South African Government toward Namibia. This shift is very late, and it is in response to international pressure, but it does offer a glimmer of hope that the path of dialogue is not completely closed.
70.	With southern Africa, the Middle East situation remains the major danger to international peace. In fact, in our view, it constitutes the single most dangerous and volatile point of potential conflict in world politics. As any further outbreak of war in the region would almost certainly eclipse previous ones in terms of destructiveness, and as it must also be considered doubtful whether it could be contained, the resolution of the conflict is of concern to all Members.
71.	I take this opportunity to place on the record once again the Australian Government's recognition of the need for early settlement between Israel and the Arab States. The Australian Government continues to consider that the general principles on which a settlement should be based are those set out in Security Council resolutions 242 (1967) and 338(1973). Any settlement will also have to take account of the legitimate rights of the Palestinian people. The efforts which President Carter's administration has made, and is continuing to make, to foster negotiations between the parties are greatly appreciated by the Australian Government, [n the context of the important need to maintain this momentum we should much regret the intrusion of potentially disruptive elements into the negotiating process.
72.	In coming to terms with all the critical international problems which confront us, it is as important to give thought to finding appropriate and effective means as it is to give thought to the ends to be sought. It is with this well in mind that the Australian Government has been active during the past year in promoting an infinitive on review of the multilateral treaty-making process, The multinational treaty is an important—if not the most important—instrument of adjustment in the international community It evidences the corning together of our sovereign wills in a precise and focused manner.
73.	However, vital though multilateral treaties are in the life of this Organization, we have never collectively addressed ourselves to the question: What is the best way in
which to go about making such treaties? We must satisfy ourselves that we are using the most efficient methods to convert our ideas for co-operation and improvement into clear and acceptable treaty language. The process of gestation of a multilateral treaty is both sensitive and complex. We must ensure that it makes the least possible demands upon our administrative and financial resources. The human skills which are involved in the conferences, committees and working parties and other meetings which eventually lead to a treaty text are also badly needed to perform other services.
74.	Our aim, therefore, is to invite the United Nations to direct its attention to these important procedural matters. If the system can be improved, let us improve it. If it cannot be improved, let us at last have the satisfaction of knowing that the present methods are as perfect as deliberate consideration can make them.
75.	We have consulted widely before introducing item 124 in the agenda. The positive terms of the responses which we have had from other States have been very gratifying. In all quarters, in all regional groups, the prospective utility of this item has been acknowledged as evidenced in part by the number and range of States which have joined us in sponsoring it. As the first stage in an assessment which must be spread over several sessions, we now look forward to a serious and constructive debate in the Sixth Committee.
76.	While we hope for success in this and in other possible efforts to improve the working tools at our disposal, we must at the same time continue to confront the many serious problems which face us in this increasingly complex and interdependent world. I have discussed what my Government believes are the most pressing and significant of these problems. There are two observations that can be made about all of them. The first is that, so far as solving them is concerned, time is a wasting asset. Delay, waiting on events, will only magnify the problems. Indeed, in some cases delay must lead to disaster. If we are to act effectively, we must act quickly. My second observation is that the solution of these problems will depend crucially on the mustering of the necessary political will. Difficult and complex as these problems are, they will become insoluble only if we decide to treat them as such. Someone has made the acute observation that decadence begins when people can no longer ask, "What are we going to do? but rather "What is going to happen to us?" when, that is, will surrenders to events, and resignation and fatalism take over.
77.	They must not be allowed to take over. Our fate will not be determined by some inexorable historical laws nor by objective circumstances. It will be determined by the way we respond to the challenges which confront us; it is in our own hands.
 

